Case 4:19-cv-00017-WTM-CLR Document 60 Filed 02/23/21 Page 1 of 13




             IN THE UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION


AHMAD BARTON and DAWN
BARTON,

     Plaintiffs,

V.                                      CASE NO. CV419-017


HAI FENG 1710 DESIGNATED and
HAPAG-LLOYD AG,

     Defendants.




                           ORDER


     Before the Court is Defendants Hai Feng 1710 Designated

and Hapag-Lloyd AG's Daubert Motion to Exclude Testimony of

Rich Galuk. (Doc. 41.) For the following reasons. Defendants'

motion (Doc. 41) is GRANTED.

                           BACKGROUND


     This case arises from an injury Plaintiff Ahmad Barton

received while working as a longshoreman on the M/V Vienna

Express. (Doc. 33 at 55 8-13.) On September 12, 2018, the M/V

Vienna Express (the '^^Vessel") called at the Port of Savannah

to load and discharge containerized cargo. (Doc. 44 at 5 2;

Doc. 49 at 5 2.) The Vessel is a foreign flag container vessel

which transports intermodal container cargo. (Doc. 44 at 5 1;

Doc. 49 at 5 1.) At all times relevant to this action the
 Case 4:19-cv-00017-WTM-CLR Document 60 Filed 02/23/21 Page 2 of 13




Vessel was owned by Defendant Hai Feng 1710 Designated and

managed by Defendant Hapag-Lloyd AG. (Doc. 44 at                  1; Doc. 4 9

at SI 1.)

        Plaintiff Ahmad Barton was employed as a longshoreman by

Ceres    Marine      Terminal,      Inc.,    a   stevedoring   company     with

operations in the Port of Savannah. (Doc. 44 at SI 1; Doc. 49

at SI 1.) Barton was one of the International Longshoremen

Association members hired to assist with the cargo operations

on the Vessel. (Doc. 4 4 at SI 2; Doc. 4 9 at SI 2.)

        In   order    to   unload    cargo   on   the   Vessel,   Barton    was

required      to     unfasten    the   AllSupport       lashing   rods   which

secured the cargo during transport. (Doc. 33 at SI 13; Doc. 44

at SI 3; Doc. 49 at SI 3.) While unlashing a container. Barton

was unable to successfully release the end of an AllSupport

from the container's corner casting. (Doc. 44 at SI 3; Doc. 49

at SI 3.) When Barton attempted to release the AllSupport a

second time the AllSupport released '^unexpectedly" and "too

easily." (Doc. 44 at SI 4; Doc. 49 at SI 4.) As a result of the

AllSupport's sudden release, the AllSupport slipped out of

Barton's right hand and fell on his left hand, allegedly

causing him significant injuries. (Doc. 44 at SI 18; Doc. 49

at SI 18.)
 Case 4:19-cv-00017-WTM-CLR Document 60 Filed 02/23/21 Page 3 of 13




          The AllSupport involved in Barton's accident remained in

service for nine and a half months after the accident before

being removed from the Vessel in June 2019 for inspection.

(Doc. 44 at SI 11; Doc. 49 at SI 11.) On June 26, 2019, an

inspection of the AllSupport was conducted in controlled

conditions at defense counsel's office. (Doc. 44 at SI 14;

Doc. 49 at SI 14.) During the inspection, a 1.5-degree bend

was discovered on the end of the relevant AllSupport. (Doc.

44 at SI 14; Doc. 49 at SI 14.) In his report of the inspection.

Plaintiffs' expert Rich Galuk wrote that, ""'[ojn the ball joint

end (L)[,] the threaded portion of rod appears to be bent []

which would put AllSupport in a bind and [sic] difficult to

disconnect from container."^ (Doc. 40, Attach. 3 at 270.)

          In the amended complaint. Barton alleges that Defendants

were negligent because they failed to exercise reasonable

care to maintain the AllSupport in safe condition. (Doc. 33

at   SI    19.)   Plaintiff Dawn           Barton, Barton's spouse,        brings

claims      for    loss   of   consortium         as   a   result   of   Barton's

injuries.         (Doc.   33   at   SISI    25,   28.)     Both   Plaintiffs   and

Defendants have retained experts to testify on the condition

of AllSupport at the time of the accident. (See generally.


^ During deposition, Galuck explained that ^^ball joint end
(L)" refers to the left end of the AllSupport rod.
 Case 4:19-cv-00017-WTM-CLR Document 60 Filed 02/23/21 Page 4 of 13




Doc. 40, Attach's 3, 4, 5.) At issue in this order is Galuk's

testimony regarding the bend in the AllSupport and whether

the bend contributed to Barton's injury.

                       STANDARD OF REVIEW


     The   admission   of   expert   testimony is     controlled   by

Federal Rule of Evidence 702:

     A witness who is qualified as an expert by
     knowledge,   skill,   experience,   training,   or
     education may testify in the form of an opinion or
     otherwise if:


     (a)   the expert's scientific, technical, or other
           specialized knowledge will help the trier of
           fact  to   understand  the      evidence     or   to
           determine a fact in issue;

     (b)   the testimony is based on sufficient facts or
           data;


     (c)   the testimony is the product          of   reliable
           principles and methods; and

     (d)   the expert has reliably applied the principles
           and methods to the facts of the case.


The trial judge is assigned ""the task of ensuring that an

expert's testimony both rests on a reliable foundation and is

relevant to the task at hand." Daubert v. Merrell Dow Pharm.,

Inc., 509 U.S. 579, 597, 113 S. Ct. 2786, 2799, 125 L. Ed. 2d

469 (1993). ""As the Supreme Court made abundantly clear in

Daubert, Rule 702 compels district courts to perform the

critical gatekeeping function concerning the admissibility of
 Case 4:19-cv-00017-WTM-CLR Document 60 Filed 02/23/21 Page 5 of 13




expert scientific evidence."       United States v. Frazier, 387

F.3d 1244, 1260 {11th Cir. 2004) (internal quotation marks

and   citation   omitted). This    gatekeeping   function      equally

applies to the admissibility of expert technical evidence.

Id.; Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147-49, 119

8. Ct. 1167, 1174-75, 143 L. Ed. 2d 238 (1999). The Eleventh

Circuit Court of Appeals has explained that district courts

fulfill that function by engaging in a three-part inquiry,

considering whether

      (1) the expert is qualified to testify competently
      regarding the matters he intends to address; (2)
      the methodology by which the expert reaches his
      conclusions is sufficiently reliable as to be
      determined by the sort of inquiry mandated in
      Daubert; and (3) the testimony assists the trier of
      fact, through the application of scientific . . .
      expertise, to understand the evidence or to
      determine a fact in issue.


Frazier, 387 F.3d at 1260. While there will often be some

overlap between these concepts of qualification, reliability,

and   helpfulness,   they   are   distinct   concepts   that    courts

should be careful not to conflate. Quiet Tech. DC-8, Inc. v.

Hurel-Dubois, UK, Ltd., 326 F.3d 1333, 1341 (11th Cir.2003).

The burden of establishing that these requirements are met

rests with the proponent of the expert testimony, and not the

Daubert challenger. McCorvey v. Baxter Healthcare Corp., 298

F.3d 1253, 1257 (11th Cir.2002).
 Case 4:19-cv-00017-WTM-CLR Document 60 Filed 02/23/21 Page 6 of 13




                             ANALYSIS


     Defendants move the Court to exclude the testimony of

Plaintiffs' expert Rich Galuk. Plaintiffs intend to proffer

Galuk as an expert witness to testify regarding his inspection

of the AllSupport, the 1.5-degree bend he discovered in the

AllSupport, and the likelihood that the bend contributed to

Barton's injury. (Doc. 50 at 5.) Defendants argue (1) that

Galuk is not competent to offer any expert testimony in this

case; and (2) that the opinions he offers do not meet the

standards for reliability established by Daubert. (Doc. 41,

Attach. 1 at 2.)

     In response. Plaintiffs first argue that Galuk's decades

of experience ^'inspecting, repairing, and maintaining marine

vessels and equipment" qualify him to opine regarding the

functionality of the AllSupport. (Doc. 50 at 8-10.) Next,

Plaintiffs contend that Galuk employed reliable principles

and methods to reach his causation opinion. (Id. at 10.) As

discussed below, the Court finds that Galuk is not qualified

to   give   expert   testimony   on   the   functionality   of   the

AllSupport, and, even if he were, the methods and principles

Galuk employed to form his opinion do not meet the reliability

standards of Daubert.
 Case 4:19-cv-00017-WTM-CLR Document 60 Filed 02/23/21 Page 7 of 13




I.    QUALIFICATIONS

      The Court must first consider whether Galuk possessed

the necessary ^'knowledge, skill, experience, and training" to

qualify as an expert in this case. Fed. R. Evid. 702. '"When

an expert witness relies mainly on experience to show he is

qualified to testify,       ^the witness must explain how that

experience   leads     to   the   conclusion   reached,   why   that

experience is a sufficient basis for the opinion, and how

that experience is reliable applied to the facts.' " Payne v.

C.R. Bard, Inc., 606 F. App'x 940, 942-43 (11th Cir. 2015.)

(quoting Frazier, 387 F.3d at 1261). In this case. Plaintiffs

have not demonstrated that Galuk's experience is a sufficient

basis for his opinions concerning the AllSupport.

      Plaintiffs contend that Galuk is qualified to proffer

expert testimony in this case based on his ^^nearly forty

years' experience in inspecting, repairing, and maintaining

marine vessels and equipment." (Doc. 50 at 8.) Plaintiffs

highlight that Galuk ^'is a member of the Society of Naval

Architects and Marine Engineers and holds certifications from

the American Boat and Yacht Council in electrical, corrosion

and   vessel standards applicable to Coast Guard inspected

vessels." (Id.) Plaintiffs also note that Galuk attended the

Coast Guard's engineering school, where he received training
 Case 4:19-cv-00017-WTM-CLR Document 60 Filed 02/23/21 Page 8 of 13




in, among other things, inspecting engine crankshafts for

bends. {Doc. 50 at 9; Doc. 40, Attach. 3 at 45.)

     After leaving the Coast Guard, Galuk worked as a chief

engineer for the Savannah Bar Pilots. (Doc. 50 at 9.) In this

role,     Galuk   was     responsible      for     the    maintenance     and

performance of the SBP's boats. (Id.) For the last nineteen

years, Galuk has also worked as a marine surveyor through his

businesses    Select     Marine      Service,    Inc.    and   Select   Marine

Surveying,    Inc.      (Id.)   As    a   marine   surveyor,      Galuk    has

consulted on a ^^variety of problems               with marine vessels,

including damage to electrical systems, corrosion, repair of

auxiliary systems such as air conditioning and sewage, engine

and generator troubleshooting, and investigation of steering

system malfunctions." (Id.; Doc. 40, Attach. 3 at 23-24.)

        While the Court recognizes that Galuk has a long history

working with marine vessels, almost none of his experience

relates to container vessels, container lashing equipment, or

intermodal containers like the type involved in this case.^

By his own admission, Galuk has no experience surveying a

cargo vessel like the M/V Vienna Express. (Doc. 40, Attach.



2 According to Galuk, his only work experience aboard a
container vessel involved overseeing the off-loading of a
sailboat over seven years ago. (Doc. 40, Attach. 3 at 30-32.)
 Case 4:19-cv-00017-WTM-CLR Document 60 Filed 02/23/21 Page 9 of 13




3 at 31-32.) Galuk has not obtained any certification or taken

any    class   relating    to   securing   equipment       for    intermodal

containers. (Id. at 48-49.) Galuk's primary work as a marine

surveyor involves the pre-purchase value survey of yachts.

(Id. at 23-25.) Notably, all of Galuk's knowledge about the

workings of the AllSupport came from informational videos he

watched on YouTube in preparation for this case. (Id. at 60-

61.)

       Because   Galuk's    experiences       with   marine      vessels   are

unrelated to the mechanics of cargo securing equipment, such

as AllSupports, the Court finds that Galuk's is not qualified

to opine on the functionality of the AllSupport in this case.

United States v. Brown, 415 F. 3d 1257, 1269 (11th Cir. 2005)

(upholding district court's refusal to qualify expert with

Ph.D. in plant pathology who had only worked with the chemical

substance at issue on ^'isolated projects"); Beam v. McNeilus

Trauck and Mfg., Inc., 697 F. Supp. 2d. 1267, 1277 (excluding

testimony of witness, in part, because he had no '"training or

experience in designing waste-hauling routes" "[o]ther than

watching three hours of videos on 'YouTube' "); Wright v.

Case Corp., No. Civ.A.1:03CV1618-JEC, 2006 WL 278384, *2-3

(N.D. Ga. Feb. 1, 2006) (disqualifying expert witness who

"was   not   at all familiar     with   the    mechanics    of the    loader
Case 4:19-cv-00017-WTM-CLR Document 60 Filed 02/23/21 Page 10 of 13




until   he   became      involved   in   this    lawsuit"). Accordingly,

Defendants' motion (Doc. 40) is GRANTED and Plaintiffs are

excluded from utilizing any testimony or opinion from Galuk

relating     to    the     condition     of     the   AllSupport    or   its

contribution to Barton's injuries.

II.    RELIABILITY


       Even if Galuk were qualified to testify as an expert in

this case, the Court finds the methods and                  principles he

employed to reach his opinion do not meet the reliability

standards of Daubert. When a court considers the reliability

of a particular expert's opinion, it considers, to the extent

possible, (1) whether the expert's theory can be and has been

tested; (2) whether the theory has been subjected to peer

review and publication; (3) the known or potential rate of

error of the particular scientific technique; and (4) whether

the    technique     is    generally     accepted     in   the   scientific

community. Quiet Tech. DC-8, Inc. v. Hurel-Dubois, UK, Ltd.,

326 F.3d 1333, 1341 {11th Cir. 2003) (citing McCorvey, 298

F.3d at 1256. These factors ^Mo not constitute a definitive

checklist or test." Kumho Tire, 526 U.S. at 150, 119 S. Ct.

at    1175 (internal quotation           marks   and citation      omitted).

Rather, the applicability of these factors ^Mepends upon the




                                       10
Case 4:19-cv-00017-WTM-CLR Document 60 Filed 02/23/21 Page 11 of 13




particular circumstances of the particular case at issue."

Id.


      In this case, Galuk's proffered opinion lacks any of the

normal indica of reliability under Daubert. Galuk opines that

the 1.5-degree bend in the AllSupport could have contributed

to Barton's accident by making the AllSupport ''difficult to

disconnect from [the] container." (Doc. 50 at 5-6; Doc. 40,

Attach. 3 at 270.) Galuk based his opinion entirely on his

visual inspection of the AllSupport, a statement from the

manufacturer that the AllSupport should not be used if it's

bent, and his prior experience working with boat propeller

shafts. (Doc. 40, Attach. 3 at 118-119, 123-124.) Galuk admits

he did not conduct a test to discern what degree bend in an

AllSupport would affect its functionality. (Id. at 118-119.)

Further, Galuk did not speak to the manufacturer or anyone

familiar with the AllSupport's dimensions in coming to his

conclusion. (Id. at 119.) Lastly, Galuk's belief that a bend

would have the same effect on boat shaft propellers as on the

AllSupport is entirely speculative and is not based on any

scientific method.


      Plaintiffs   contend   that    other   courts   have   admitted

expert testimony that relied on visual inspections. (Doc. 50

at 11.) However, in the cases cited by Plaintiff, the visual



                                11
Case 4:19-cv-00017-WTM-CLR Document 60 Filed 02/23/21 Page 12 of 13




inspection was more extensive or conducted by an expert with

significant experience in the field at issue.^ Godelia v. Zoll

Servs, LLC., No. 16-60471-CIV-GAYLES, 2019 WL 3797632, at *3

(S.D. Fla. Aug. 13, 2019) {admitting opinion on defective

soldering based on ""lOX magnified visual inspection" of cable

by expert experienced in soldering); Sparger v. Newmar Corp.,

NO. 12-81347-CIV, 2014 WL 3928556, at *4 (S.D. Fla. Aug. 12,

2014.)   (finding   expert's   methodology   reliable    where    his

opinion was based, in part, on his visual inspection of the

RV engine combined with his prior experience as an automotive

mechanic). Because Galuk has no experience with defective

lashing equipment, the Court does not find his opinion, based

solely on his visual inspection of the AllSupport and review

of the manufacturer's manual, to be reliable. See Morton v.

Maersk Line, Ltd., No. CV412-127, 2014 WL 7893191, at *4 (S.D.

Ga. Sept. 22, 2014), aff'd, 603 F. App'x 791 (11th Cir. 2015)

(excluding expert testimony where witness ^'did little more

than   look   at pictures of the     container   and   arrive    at   a




3 Plaintiffs also cite to Lebron v. Royal Caribbean Cruises,
Ltd., NO. 16-24687-CIV-WILLIAMS/SIMONTON, 2018 WL 3583002
(S.D. Fla. July 26, 2018). The Court notes that it cannot
identify the excerpt quoted by Plaintiffs anywhere in that
opinion.




                                12
Case 4:19-cv-00017-WTM-CLR Document 60 Filed 02/23/21 Page 13 of 13




personal belief that the corner casting may have contributed

to the twist-lock becoming dislodged").

                           CONCLUSION


     Based on the foregoing. Defendants' Daubert Motion to

Exclude Testimony of Rich Galuk (Doc. 41) is GRANTED.
                           /tf^
     SO ORDERED this       "^ay of February 2021.



                                  WILLIAM T. MOORE, JR,
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA




                                  13
